314 F.2d 344
Forrest Ward PHILLIPS, Appellant,v.UNITED STATES of America, Appellee.
No. 19812.
United States Court of Appeals Fifth Circuit.
March 14, 1963.

Appeal from the United States District Court for the Southern District of Georgia; Frank M. Scarlett, Judge.
R. William Barton, Augusta, Ga., for appellant.
William T. Morton, Asst. U. S. Atty., Augusta, Ga., Donald H. Fraser, U. S. Atty., for appellee.
Before TUTTLE, Chief Judge, and POPE* and JONES, Circuit Judges.
PER CURIAM.


1
The motion of the United States to dismiss the appeal for failure to file the notice within the ten-day period provided by statute is Denied.


2
The record discloses that there was ample evidence to sustain the jury verdict of guilt, and no prejudicial error in the conduct of the trial is shown.

The judgment is

3
Affirmed.



Notes:


*
 Of the Ninth Circuit, sitting by designation